               Case 2:16-cv-01761-JLR Document 78 Filed 11/02/20 Page 1 of 5



 1                                                                        Honorable James L. Robart

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9

10    ERIC TWEDE, BARRY LONG, and
      OLIVIA WILLIAMS,                                    NO. 2:16-cv-01761-JLR
11
                          Plaintiffs,                     STIPULATION AND PROPOSED
12                                                        ORDER TO EXTEND CERTAIN
               v.                                         CONSENT DECREE DEADLINES
13
      UNIVERSITY OF WASHINGTON,                           Note on Motion Calendar:
14                                                        October 30, 2020
                          Defendant.
15

16
              The parties to this action, by and through their undersigned counsel of record, hereby
17
     jointly move and stipulate to extend certain deadlines in the Consent Decree (Dkt. 66) as set
18
     forth below. Capitalized terms have the meaning set forth in the Consent Decree, except as set
19
     forth herein.
20
                                              STIPULATION
21
              The Parties have conferred and have agreed to extend certain deadlines as it relates to
22
     Compliance of the Parking Facilities under the Consent Decree.
23
              Section V.2.1 of the Consent Decree provides that no later than September 30, 2020
24
     (the “Phase I Deadline”), the University will have taken all steps necessary (including
25
     completion of remediation work) to make at least a total of thirty-five (35) of the Parking
26

                                                                               FOSTER GARVEY PC
      STIPULATION AND PROPOSED ORDER EXTENDING                               1111 THIRD AVENUE, SUITE 3000
                                                                            SEATTLE, WASHINGTON 98101-3296
      CERTAIN CONSENT DECREE DEADLINES - 1                               PHONE (206) 447-4400 FAX (206) 447-9700
      [NO. 2:16-CV-01761-JLR]


     FG:11301293.5
                 Case 2:16-cv-01761-JLR Document 78 Filed 11/02/20 Page 2 of 5



 1   Facilities into Compliant Facilities, one of which shall be the Parking Facility designated as

 2   N22. The University has made substantive progress towards fulfilling this requirement by the

 3   Phase I Deadline, and has made no less than 15 Parking Facilities into Compliant Facilities,

 4   including N22 on a standalone basis, as is described in the Parties’ Joint Status Report. 1

 5              However, a number of the Parking Facilities intended to fulfill the Phase I Deadline still

 6   have some type of accessibility barrier needing correction in order to be fully Compliant. In

 7   some instances, the identified barrier is minor and can be or has been quickly remediated (for

 8   example, a sign that is the wrong height, or that has incorrect information can be replaced). In

 9   other instances, the barrier is somewhat more substantial and will take a few months to

10   remediate (for example, repainting of parking lots to relocate parking spaces; physical patching

11   and/or grinding of spots that are not level or have other discontinuities; fabrication and

12   installation of handrails). Finally, there is a group of Parking Facilities where necessary

13   remedial steps will need more than a few months to be completed, because they involve one or

14   more of the following: engineering design work; permitting by the City of Seattle; third party

15   bidding (to comply with public contracting law); regrading; and/or laying of asphalt and/or

16   concrete.

17              Based on the type of barrier and the scope of work that appears necessary and

18   appropriate to remedy the deficiency, the Parties have agreed to extend the Phase I Deadline set

19   forth within the Consent Decree for specific lots as follows:

20              January 31, 2021 deadline: for deficiencies in the following Parking Facilities other

21   than those relating to the installation of handrails, the Phase I Deadline is extended to January

22   31, 2021 (hereafter, the “Phase IA Extension”): C1; C2; C3; N13; N14; N15; N16; N18; N20;

23   N21; N22; C19; W8; W27; W33; W45; W46; S1; Stadium Garage.

24

25

26   1
         N22 requires additional remediation to provide programmatic access for other Parking Facilities.
                                                                                            FOSTER GARVEY PC
         STIPULATION AND PROPOSED ORDER EXTENDING                                         1111 THIRD AVENUE, SUITE 3000
                                                                                         SEATTLE, WASHINGTON 98101-3296
         CERTAIN CONSENT DECREE DEADLINES - 2                                         PHONE (206) 447-4400 FAX (206) 447-9700
         [NO. 2:16-CV-01761-JLR]


     FG:11301293.5
               Case 2:16-cv-01761-JLR Document 78 Filed 11/02/20 Page 3 of 5



 1            March 1, 2021 deadline: for deficiencies in the following Parking Facilities that relate

 2   to installation of handrails, the Phase I Deadline is extended to March 1, 2021 (hereafter, the

 3   Phase IB Extension”): C1; C3; N16; N18; N20; N21; N22; W27.

 4            July 31, 2021 deadline: for deficiencies in the following Parking Facilities, the Phase I

 5   Deadline is extended to July 31, 2021 (hereafter, the “Phase IC Extension”): N1; E12; E17.

 6            The Phase IA Extension, the Phase IB Extension and the Phase IC Extension are

 7   collectively referred to as the “Phase I Extensions.”

 8            The University will be deemed to have fulfilled the requirements of Section V.2.1 of the

 9   Consent Decree when it has taken all steps necessary (including completion of remediation

10   work) to make at least a total of thirty-five (35) of the Parking Facilities into Compliant

11   Facilities. This Stipulation does not require the University to make more than 35 Parking

12   Facilities into Compliant Facilities.

13            The Parties will jointly report to the Court regarding the University’s compliance with

14   the Phase I Deadline and the Phase I Extensions by September 30, 2021.

15            Other than expressly provided herein, this Stipulation does not amend or alter any part

16   of the Consent Decree.

17            DATED this 30th day of October, 2020.

18    PFAU COCHRAN VERTITIS AMALA PLLC                       FOSTER GARVEY PC
19
      By /s/ Christopher E. Love                             By /s/ David R. West
20
         Christopher E. Love, WSBA #42832                       David R. West, WSBA #13680
21       909 A Street, Suite 700                                Special Assistant Attorney General
         Tacoma, WA 98402                                       1111 Third Ave., Suite 3000
22       Attorneys for Plaintiffs                               Seattle, WA 98101
         Phone: (253) 777-0799                                  Phone: (206) 447-4400
23       Fax: (253) 627-0654                                    Fax: (206) 447-9700
         Email: chris@pcavalaw.com                              Email: david.west@foster.com
24
           Attorney for Plaintiff                               Attorneys for Defendant University of
25
                                                                Washington
26

                                                                                FOSTER GARVEY PC
      STIPULATION AND PROPOSED ORDER EXTENDING                                1111 THIRD AVENUE, SUITE 3000
                                                                             SEATTLE, WASHINGTON 98101-3296
      CERTAIN CONSENT DECREE DEADLINES - 3                                PHONE (206) 447-4400 FAX (206) 447-9700
      [NO. 2:16-CV-01761-JLR]


     FG:11301293.5
               Case 2:16-cv-01761-JLR Document 78 Filed 11/02/20 Page 4 of 5



 1
     WASHINGTON CIVIL & DISABILITY ADVOCATE
 2   Attorneys for Plaintiff
 3
     /s/ Conrad Reynoldson                       /s/ Christina Dunbar
 4   Conrad Reynoldson, WSBA #48187              Christina Dunbar, WSBA #50121
     4115 Roosevelt Way NE, Suite B              4115 Roosevelt Way NE, Suite B
 5   Seattle, WA 98105                           Seattle, WA 98105
     Phone: (206) 876-8515                       Phone: (206) 504-3878
 6   Fax: (206) 962-5826                         Fax: (206) 962-5826
 7   Email: conrad@wacda.com                     Email: christina@wacda.com

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                   FOSTER GARVEY PC
      STIPULATION AND PROPOSED ORDER EXTENDING                   1111 THIRD AVENUE, SUITE 3000
                                                                SEATTLE, WASHINGTON 98101-3296
      CERTAIN CONSENT DECREE DEADLINES - 4                   PHONE (206) 447-4400 FAX (206) 447-9700
      [NO. 2:16-CV-01761-JLR]


     FG:11301293.5
               Case 2:16-cv-01761-JLR Document 78 Filed 11/02/20 Page 5 of 5



 1
                                                  ORDER
 2

 3            Pursuant to the foregoing stipulation, and being fully advised,

 4            IT IS SO ORDERED.

 5            DATED this 2nd day of November, 2020.

 6

 7

 8
                                                    A
                                                    HON. JAMES L. ROBART
 9                                                  UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                FOSTER GARVEY PC
      STIPULATION AND PROPOSED ORDER EXTENDING                               1111 THIRD AVENUE, SUITE 3000
                                                                            SEATTLE, WASHINGTON 98101-3296
      CERTAIN CONSENT DECREE DEADLINES - 5                               PHONE (206) 447-4400 FAX (206) 447-9700
      [NO. 2:16-CV-01761-JLR]


     FG:11301293.5
